 PROB 12C                                                                         Report Date: September 18, 2019
(6/16)

                                       United States District Court                             FILED IN THE
                                                                                            U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                       Sep 18, 2019
                                        Eastern District of Washington                     SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Ryan Lee Hayes                                 Case Number: 0980 2:19CR00117-RMP-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Ann Aiken, Chief U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: January 8, 2013
 Date of Revocation Sentence: February 7, 2019
 Original Offense:        Bank Robbery, 18 U.S.C. § 2113
 Original Sentence:       Prison - 71 months                      Type of Supervision: Supervised Release
                          TSR - 36 months

 Revocation
 Sentence:                Prison - 6 months
 (02/07/2019)             TSR - 27 months
 Asst. U.S. Attorney:     U.S. Attorney’s Office                  Date Supervision Commenced: June 20, 2019
 Defense Attorney:        Federal Defenders Office                Date Supervision Expires: September 19, 2021

                                         PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 08/28/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Mandatory Condition #3: You must refrain from any unlawful use of a controlled
                        substance. You must submit to one drug test within 15 days of release from imprisonment
                        and at least two periodic drug tests thereafter, as determined by the court.

                        Supporting Evidence: Mr. Hayes violated the terms of his supervised release by
                        consuming a controlled substance, methamphetamine, on or about August 26, 2019.

                        On July 11, 2019, a supervision intake was completed in the Eastern District of Washington.
                        The conditions of supervision were reviewed with Mr. Hayes. He signed a copy of his
                        judgment, indicating acknowledgment of the conditions imposed by the Court, to include
                        mandatory condition number 3, noted above.

                        On August 26, 2019, Mr. Hayes reported to the U.S. Probation Office. A urinalysis test was
                        taken that day. The sample was sent to the laboratory for additional testing. The lab report
Prob12C
Re: Hayes, Ryan Lee
September 18, 2019
Page 2

                has been received and confirmed a positive presence for methamphetamine. In addition, that
                sample was noted to be a dilute specimen, indicating efforts made by the offender to conceal
                drug use.


          4     Special Condition #2: You must submit to substance abuse testing to determine if you have
                used a prohibited substance. Such testing may include up to twelve (12) urinalysis tests per
                month. You must not attempt to obstruct or tamper with the testing methods.

                Supporting Evidence: Mr. Hayes violated the terms of his supervised release by failing to
                appear for urinalysis testing on or about August 30, September 16, 17, and 18, 2019.

                On July 11, 2019, a supervision intake was completed in the Eastern District of Washington.
                The conditions of supervision were reviewed with Mr. Hayes. He signed a copy of his
                judgment, indicating acknowledgment of the conditions imposed by the Court, to include
                standard condition number 2, noted above.

                On August 30, 2019, Mr. Hayes failed to appear for random urinalysis testing at Pioneer.
                On September 4, Mr. Hayes reported to the U.S. Probation Office to address this matter and
                was reminded of his drug testing requirement.

                On September 16, 2019, Mr. Hayes failed to appear for another random urinalysis test at
                Pioneer.

                On September 17, 2019, efforts were made to contact Mr. Hayes to have him report that
                same day. Mr. Hayes did not answer any phone calls. The undersigned officer sent a text
                message and email directing him to report for urinalysis testing. The undersigned officer
                reached out to his employer, who is also his uncle and landlord. He advised that Mr. Hayes
                had not been to work in 2 days. Mr. Hayes failed to report on this date. Mr. Hayes’ uncle
                later confirmed that he had text correspondence with Mr. Hayes and Mr. Hayes
                acknowledged receiving messages from the undersigned officer.

                On September 18, 2019, at approximately 8:30 a.m., Mr. Hayes called the undersigned
                officer. He indicated he just woke up and just got a phone. He was directed to report for
                urinalysis testing within the next 2 hours. Mr. Hayes stated he would not be reporting. The
                undersigned officer attempted to explain how his choices can negatively impact his
                supervision and desire to have a relationship with his son.

                The phone call was ended by Mr. Hayes after he stated “Fuck you and my child”. Mr. Hayes
                failed to report this date, thereby, failed to submit to urinalysis testing.


          5     Standard Condition #2: After initially reporting to the probation office, you will receive
                instructions from the court or the probation officer about how and when you must report to
                the probation officer, and you must report to the probation officer as instructed.

                Supporting Evidence: Mr. Hayes violated the terms of his supervised release by failing to
                report to the United States Probation Office, on or about September 17 and 18, 2019.
Prob12C
Re: Hayes, Ryan Lee
September 18, 2019
Page 3

                       On July 11, 2019, a supervision intake was completed in the Eastern District of Washington.
                       The conditions of supervision were reviewed with Mr. Hayes. He signed a copy of his
                       judgment, indicating acknowledgment of the conditions imposed by the Court, to include
                       standard condition number 2, noted above.

                       On September 17, 2019, efforts were made to contact Mr. Hayes to have him report that
                       same day. Mr. Hayes did not answer any phone calls. The undersigned officer sent a text
                       message and email directing him to report for urinalysis testing. The undersigned officer
                       reached out to his employer, who is also his uncle and landlord. He advised that Mr. Hayes
                       had not been to work in 2 days. Mr. Hayes failed to report this date. Mr. Hayes’ uncle later
                       confirmed that he had text correspondence with Mr. Hayes and Mr. Hayes acknowledged
                       receiving messages from the undersigned officer.

                       On September 18, 2019, at approximately 8:30 a.m., Mr. Hayes called the undesigned
                       officer. He indicated he just woke up and just got a phone. He was directed to report for
                       urinalysis testing within the next 2 hours. Mr. Hayes stated he would not be reporting. The
                       undersigned officer attempted to explain how his choices can negatively impact his
                       supervision and desire to have a relationship with his son.

                       The phone call was ended by Mr. Hayes after he stated “Fuck you and my child”. There was
                       then some text messaging that included additional efforts to have Mr. Hayes report. Mr.
                       Hayes failed to report on this date.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.
                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      September 18, 2019
                                                                              s/Melissa Hanson
                                                                              Melissa Hanson
                                                                              U.S. Probation Officer
Prob12C
Re: Hayes, Ryan Lee
September 18, 2019
Page 4

 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                                    9/18/2019
                                                                    Date
